    Case 18-15460-CMG            Doc 74-1 Filed 08/06/20 Entered 08/07/20 09:09:57                      Desc Ntc
                                    of Dismissal of Case Page 1 of 1
Form 148 − ntcdsmcs

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

                                         Case No.: 18−15460−CMG
                                         Chapter: 13
                                         Judge: Christine M. Gravelle

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Asma W. Naik
   22 Hanover Ct
   Princeton, NJ 08540−7067
Social Security No.:
   xxx−xx−4235
Employer's Tax I.D. No.:


                                    NOTICE OF ORDER DISMISSING CASE



      NOTICE IS HEREBY GIVEN that an Order Dismissing the above captioned Case was entered on 8/6/20.

      Any discharge which was granted in this case is vacated. All outstanding fees to the Court incurred by the
dismissed debtor(s) are due and owing and must be paid within five (5) days from the date of this Order.

      This dismissal may mean that the debtor is ineligible to file another bankruptcy petition for 180 days under 11
U.S.C. § 109(g).




Dated: August 7, 2020
JAN: rms

                                                                     Jeanne Naughton
                                                                     Clerk
